Citation Nr: 1224244	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  06-12 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for allergic rhinitis, to include as due to exposure to asbestos.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to May 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.    

In March 2006, the Veteran testified at a RO hearing before a Decision Review Officer.  A transcript of the hearing is associated with the claims file.

In May 2010 and June 2011, the Board remanded the claim for further evidentiary development.  The development has been completed, and the case is before the Board for final review.  

The Board notes that the Veteran originally filed a claim for service connection for sinus problems.  However, in light of the nature of the claim and the symptomatology described during the course of the claim, the Board amended the issues as a claim for service connection for sinus problems and a claim for service connection for allergic rhinitis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board adjudicated the claim for service connection for sinus problems in June 2011, and therefore, that issue is no longer before the Board.    

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  


FINDING OF FACT

Allergic rhinitis was not diagnosed in service or for many years thereafter, and the most probative evidence fails to link the disorder to service.  


CONCLUSION OF LAW

Allergic rhinitis was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, letters dated in May 2005 and July 2011 provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  Letters in March 2006 and July 2011 advised the Veteran of the evidence needed to establish a disability rating and effective date for the claim on appeal.  The case was last readjudicated in April 2012.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA examination reports, private treatment records, an Internet article and August 1965 deck logs pertaining to the USS Firedrake, and statements and testimony from the Veteran and his representative.   

The Board also notes that actions requested in the prior remands have been undertaken.  Instructions pertinent to the claim being decided included verification of whether the USS Firedrake was in Hunter's Point Dry Dock Naval Facility in San Francisco, California in 1965, requesting that the Veteran provide a list of his post-service occupations and the general duties involved, sending the Veteran a VCAA notice letter specific to his claim for service connection for allergic rhinitis, and scheduling the Veteran for a VA examination to determine the etiology of his allergic rhinitis.  In response, the RO/AMC obtained the deck logs of the USS Firedrake for the month of August 1965 and contacted the Veteran in April 2011 to ascertain the nature of his post-service employment.  The RO/AMC also sent the Veteran a VCAA letter specific to his claim in July 2011.  Finally, the RO/AMC scheduled the Veteran for a December 2010 VA examination and requested an August 2011 addendum opinion.  Therefore, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by providing hearing testimony, reporting for VA examinations, responding to notices, and submitting evidence and argument.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any 
error in the sequence of events or content of the notice is not shown to have 
affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Veteran contends that he has allergic rhinitis due to exposure to asbestos while serving on the USS Firedrake, particularly when the ship was moored at Hunter's Point Dry Dock Naval Facility at San Francisco for a complete overhaul in 1965. 

Service treatment records were entirely silent for any complaints, findings, or treatment for sinus, nose, or allergy problems.  On separation examination in May 1968, the Veteran made no complaints regarding his nose, sinuses, or allergies, and he was not found to have any nasal, sinus, or allergic abnormalities.  Service personnel records confirmed that the Veteran served aboard the USS Firedrake.

In an April 2002 post-service private treatment record, the Veteran complained of increased signs and symptoms consistent with perennial nonallergic rhinitis, nasal obstruction, and minimal but intermittent purulence.  He was started on a trial of Allegra and Flonase.  A few days later, he complained of intranasal congestion and drainage, which was confirmed on examination.  The physician started the Veteran on Zyrtec-D and Nasacort AQ and remarked that if symptoms did not improve, examination under anesthesia and clearing of the canal would be appropriate.  A May 2005 treatment note indicated that the Veteran had a good response to Allegra and Flonase.

At a June 2005 VA Agent Orange examination, the Veteran denied any breathing problems and described headaches as "rare."  He identified an allergy to sulfur and reported working as a supply manager at a technical college.

In a VA audiological examination report dated in December 2005, the Veteran described his post-service occupational history to include construction work from 1971 to 1974, construction work at a shipyard from 1972 to 1988, office work at a shipyard from 1988 to 1995, and receiving and supply work from 1995 to the present time.

In March 2006, the Veteran testified before a Decision Review Officer that he worked as a storekeeper on the USS Firedrake during military service, but while the ship went in the yards in San Francisco, he stood fire watch and was exposed to cutting into insulation, burning torches, etc.  He stated that he began to have sinus headaches, a stopped up nose, and difficulty breathing after about three years of service and continued to have the same symptoms after service to the present time.  He reported that he did not seek any medical treatment until 1988, at which time his private physician performed nasal surgery.  He indicated that those treatment records were no longer available.

In a May 2007 private treatment record, the Veteran complained of post nasal drainage and lost voice for one week with no relief taking Allegra.  He also complained of almost-daily gastroesophageal reflux disease (GERD) symptoms and identified an allergy to sulfa.  The impression included hoarseness, and the physician indicated that GERD may be contributing to the Veteran's symptoms.  He was instructed to stop taking Allegra and start Prevacid.  In an August 2007 treatment note, the Veteran denied any rhinorrhea or post nasal drainage.  On examination, turbinates were clear.  The assessment did not include any allergic disorder.

In correspondence dated in August 2010, the Veteran clarified that the USS Firedrake was at the Triple A Machine Shop in San Francisco in 1965 and provided an excerpt from his 1965-1966 cruise book describing the ship's location there to add a helicopter landing platform.  An October 2010 response from the National Archives indicated that a review of the deck logs from January 1 to December 31, 1965 showed that the USS Firedrake spent the majority of the year at various naval facilities in the San Francisco Bay area and was moored at Hunter's Point Naval Shipyard August 16 to 18, 1965.  Copies of deck logs from those dates were enclosed.

In a VA nose, sinus, larynx, and pharynx examination report dated in December 2010, the Veteran reported that symptoms of sinus problems began in 1963 or 1964 and became progressively worse.  He stated that he had sinus surgery in 1988 and described current NetiPot treatment, which did not help.  He reported that he had a history of perennial nasal allergy.  He described current rhinitis symptoms to include nasal congestion, excess nasal mucous, itchy nose, watery eyes, and sneezing.  He indicated that he had constant breathing difficulty.  On examination, there was no evidence of sinus disease, nasal obstruction or polyps, permanent hypertrophy of turbinates from bacterial rhinitis, rhinoscleroma, tissue loss, scarring or deformity of the nose, Wegener's granulomatosis, or granulomatous infection.  There was evidence of septal deviation.  A sinus x-ray revealed unremarkable radiographs of sinuses.  The Veteran indicated that he retired from his work as a supply receiver in 2007 due to losing a kidney.  The diagnosis was perennial allergic rhinitis and no clinical or objective findings to support the diagnosis of chronic sinusitis.  

In a report of general information dated in April 2011, the Veteran stated that following service he barely worked at all.  He indicated that he worked as a wool processor at a fabric processing plant for about two months, but could not remember what he did there.  He stated that he had nothing further to report regarding post-service employment or duties.

In an August 2011 VA examination addendum, the December 2010 VA examiner reviewed the claims file in order to determine whether the Veteran's diagnosed allergic rhinitis was related to his period of service.  Based on her review of the claims file and the results of the December 2010 VA examination, the examiner opined that the association of allergic rhinitis to in-service chemical exposure, including asbestos, paints, and cleaners, was not straightforward or specific during the Veteran's period of service.  She noted that a diagnosis of allergic rhinitis was not found in the Veteran's service treatment records and that he was possibly treated after service for allergic rhinitis by a private physician in 2005.  The examiner cited a medical definition of allergic rhinitis as involving inflammation of the mucous membranes of the nose, eyes, Eustachian tubes, middle ear, sinuses, and pharynx.  The nose was invariably involved, and in certain individuals, other organs were affected.  Inflammation of the mucous membranes was characterized by a complex interaction of inflammatory mediators but ultimately triggered by an immunoglobin E-mediated response to an extrinsic protein.  The examiner also cited medical information indicating that irritant triggers such as smoke, pollution, and strong smells were common triggers of vasomotor rhinitis and could also aggravate allergic rhinitis symptoms.  It was noted that many patients could have both allergic rhinitis and vasomotor rhinitis.  The examiner indicated that the Veteran's post-service work history included construction and being a supply manager at a technical college.  She found that both of these work environments could feasibly result in exposure to chemicals and irritants that would trigger a vasomotor rhinitis response.  The examiner concluded that the available evidence did not support the notion that the Veteran developed allergic rhinitis during service, which was exacerbated by his claimed exposure to the detailed chemicals/irritants.  She explained that the documentation of rhinitis treatment was sparse and that it was difficult to identify the triggers of inflammation.  

The Board reiterates that the Veteran's service treatment records are negative for any complaints, diagnosis, or treatment of any sinus, nose, or allergic disability.  

Additionally, at no time did any of the Veteran's private treating providers relate the Veteran's allergic rhinitis to his period of service.  However, the December 2010 VA examiner reviewed the claims file and all of the Veteran's pertinent medical history, thoroughly interviewed and examined the Veteran, and provided adequate reasoning and bases for her August 2011 opinion that the Veteran's allergic rhinitis is not likely the result of his period of service, including exposures to any possible respiratory agents.  Thus, the Board concludes that the medical findings are of greater probative value than the Veteran's contentions regarding his allergic rhinitis.  

The only evidence supporting the Veteran's claim consists of his own statements.  In this regard, while the Veteran contends that his allergic rhinitis is related to his period of service, the Veteran has no medical training and thus his opinion on this point is not competent medical evidence.  In this regard, medical disorders such as allergic rhinitis require objective testing to diagnose, and can have many causes.  See Espiritu, 2 Vet. App. at 494-5; see also Jandreau, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether any symptoms the Veteran reportedly experienced in service or following service are in any way related to a current allergic rhinitis condition requires medical expertise to determine.  See Clyburn, 12 Vet. App. at 301("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's opinion regarding the etiology of his current allergic rhinitis disability is not competent medical evidence.  
  
For these reasons, the opinion by the December 2010 VA examiner with August 2011 addendum (which were accompanied by detailed supporting rationale and a review of the claims file) are of greater probative value than the Veteran's lay contentions regarding the etiology of his allergic rhinitis.  

In sum, the Board finds that the most probative evidence fails to link the Veteran's current allergic rhinitis to his active service.  Accordingly, service connection for allergic rhinitis is not warranted.  See 38 C.F.R. § 3.303 (2011).  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  





(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for allergic rhinitis, to include as due to exposure to asbestos, is denied.  



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


